COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF A. S. M., A                  §                No. 08-19-00212-CV
  CHILD,
                                                  §                  Appeal from the
                        Appellant.
                                                  §                 65th District Court

                                                  §              of El Paso County, Texas

                                                  §                 (TC# 2004CM737)

                                            ORDER

       Pending before the Court is a motion to withdraw counsel filed by James Lucas. The

motion is GRANTED. The Court has changed its records to reflect that Appellant, Rogelio

Marquez, will be receiving notices directly. If Appellant should retain new counsel, new counsel

is instructed to file an entry of appearance with this Court as soon as possible.

       IT IS SO ORDERED this 9th day of July, 2021.

                                                         PER CURIAM
Before Palafox, J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment